DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Regarding to claim 1, in line 5, “molding laser direct structuring material onto the substrate…” is recommended to be amended as “molding a laser direct structuring material onto the substrate…”
Regarding to claim 12, in line 5, “molding laser direct structuring material onto the leadframe…” is recommended to be amended as “molding a laser direct structuring material onto the leadframe…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2020/0381380).
Regarding to claim 1, Lee teaches a method, comprising:
arranging at least one semiconductor die on a substrate wherein the at least one semiconductor die is provided with at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate (Fig. 5A, [0059], lines 1-5, arranging semiconductor dies 108 on substrate 400, the semiconductor die is provided with electrically-conductive protrusion 112 protruding from the semiconductor die opposite said substrate);
molding laser direct structuring material onto the substrate having the at least one semiconductor die arranged thereon with the at least one semiconductor die having said at least one electrically-conductive protrusion protruding therefrom opposite said substrate (Fig. 5B, [0060], line 1-5, molding laser direct structuring material 102 onto the substrate 400 having the semiconductor dies 108 arranged thereon with the semiconductor die having electrically-conductive protrusion 112 protruding therefrom opposite said substrate), wherein said molding leaves a distal end of said at least one electrically-conductive protrusion optically detectable at a surface of the laser direct structuring material (Fig. 5C, [0053], last 5 lines, the molding leaves distal end of electrically-conductive protrusion 112 optically detectable at a surface of the laser direct structuring material 102 so that an alignment can be performed), and
laser beam processing the laser direct structuring material molded onto the substrate having at least one semiconductor die arranged thereon to provide electrically conductive 
optically detecting said distal end of said at least one electrically-conductive protrusion ([0053], last 5 lines, alignment with distal end of electrically-conductive protrusion 112 is done); and
applying laser beam energy to the surface of said laser direct structuring material at spatial positions located as a function of the optically detected distal end of said at least one electrically-conductive protrusion in order to produce said electrically conductive formations at said spatial positions (Fig. 5, [0062], lines 1-10).
Regarding to claim 2, Lee teaches said at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate comprises an electrically-conductive pillar (Fig. 5B, [0006], line 3, electrically-conductive protrusion 112 protruding from the semiconductor die 108 opposite said substrate 400 comprises electrically-conductive pillar).
Regarding to claim 3, Lee teaches said at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate comprises an electrically-conductive bump ([0006], line 3; [0050], lines 6-8).
Regarding to claim 4, Lee teaches said at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate comprises an electroplated protrusion ([0063], last lines).
Regarding to claim 5, Lee teaches at least one electrically-conductive protrusion comprises copper material ([0063], last lines).
Regarding to claim 6, Lee teaches forming at the surface of said laser direct structuring material a holding layer to retain said distal end of said at least one electrically-conductive protrusion (Fig. 4, Fig. 5E, [0063], lines 1-6).
Regarding to claim 8, Lee teaches directing laser beam energy towards said distal end of said at least one electrically-conductive protrusion to provide electrical coupling thereof to said electrically conductive formations for the at least one semiconductor die arranged on said substrate ([0063], lines 1-7).
Regarding to claim 9, Lee teaches applying electrically-conductive material onto said spatial positions when said laser beam energy is applied ([0062], lines 6-10).
Regarding to claim 10, Lee teaches a plurality of said electrically-conductive protrusions protruding from the at least one semiconductor die opposite said substrate (Fig. 5B, plurality of electrically-conductive protrusions 112 protruding from the semiconductor die 108 opposite said substrate 400).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2020/0381380) in view of Lohia et al. (U.S. Patent Application Publication No. 2016/0071788).
Regarding to claim 12, Lee teaches a method, comprising:
forming an electrically-conductive protrusion extending from a top surface of a semiconductor die (Fig. 5A, forming electrically-conductive protrusion 112 extending from a top surface of semiconductor die 108);
mounting a bottom surface of the semiconductor die on a subtract (Fig. 5A, mounting bottom surface of the semiconductor die 108 on subtract 400);
molding laser direct structuring material onto the substrate to encapsulate the semiconductor and a portion of the electrically-conductive protrusion such that a distal end of said at least one electrically-conductive protrusion extends above a top surface of the molded laser direct structuring material (Fig. 5C, [0060], line 1-5, molding laser direct structuring material 102 onto the substrate 400 to encapsulate the semiconductor 108 and a portion of the electrically-conductive protrusion 112 such that a distal end of electrically-conductive protrusion 112 extends above a top surface of the molded laser direct structuring material);
optically detecting said distal end of said at least one electrically-conductive protrusion ([0053], last 5 lines, optically detecting said distal end of said at least one electrically-conductive protrusion so that alignment with distal end of electrically-conductive protrusion 112 is performed); and
laser beam processing the laser direct structuring material at spatial positions located as a function of the optically detected distal end of said electrically-conductive protrusion in order to produce electrically conductive formations at said spatial positions (Fig. 5, [0062], lines 1-10).
Lee mentions a leadframe substrate ([0048], last 5 lines). However, Lee does not clearly disclose the substrate is a leadframe. Lohia teaches a leadframe substrate in which a 
Regarding to claim 13, Lee teaches forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion as an electrically conductive pillar (Fig. 5B, [0006], line 3, forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion 112 as an electrically conductive pillar).
Regarding to claim 14, Lee teaches forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion as an electrically conductive bump ([0006], line 3; [0050], lines 6-8).
Regarding to claim 15, Lee teaches forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion as an electroplated protrusion ([0063], last lines).
Regarding to claim 16, Lee teaches said electrically-conductive protrusion is made of copper ([0063], last lines).
Regarding to claim 17, Lee teaches prior to molding, forming at the top surface of said laser direct structuring material a holding layer configured to retain said distal end of said electrically-conductive protrusion (Fig. 4, Fig. 5E, [0063], lines 1-6).
Regarding to claim 19, Lee teaches directing laser beam energy towards said distal end of said electrically-conductive protrusion to provide electrical coupling of the electrically-conductive protrusion to said electrically conductive formations ([0063], lines 1-7).
Regarding to claim 20, Lee teaches directing laser beam energy towards said spatial positions and applying electrically-conductive material onto said spatial  positions where said laser beam energy is directed ([0062], lines 6-10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2020/0381380), as applied to claim 1 above, in view of Lohia et al. (U.S. Patent Application Publication No. 2016/0071788).
Regarding to claim 11, Lee mentions a leadframe substrate ([0048], last 5 lines). However, Lee does not clearly disclose the substrate is a leadframe. Lohia teaches a leadframe substrate in which a semiconductor die is formed on and encapsulated (Fig. 4, [0020], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Lohia to configure the substrate to be a leadframe in order to increase electrical conductivity and heat dissipation.
 Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “forming the holding layer comprises applying compression molding film material onto said surface” in combination with the limitations recited in claim 1 and claim 6.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “the holding layer is a compression molding film” in combination with the limitations recited in claim 12 and claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828